Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 25, 2022

                                       No. 04-22-00125-CV

                      IN THE INTEREST OF S.C. and M.E.B., Children

                   From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA01853
                          Honorable Rosie Alvarado, Judge Presiding


                                          ORDER

         In this accelerated appeal, before the twice-extended due date, court reporter Judy Mata
filed a third notification of late record requesting an additional ten days to prepare the reporter’s
record.
        The request is granted. The reporter’s record is due on April 7, 2022. See TEX. R. APP.
P. 35.3(c) (limiting an extension in an accelerated appeal to ten days).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court